604 P.2d 23 (1979)
The PEOPLE of the State of Colorado, Plaintiff-Appellant,
v.
Keith William PEEK and Michael Clyde Peek, Defendants-Appellees.
No. 79SA223.
Supreme Court of Colorado, En Banc.
December 10, 1979.
John Anderson, Dist. Atty., Eleventh Judicial District, Canon City, for plaintiff-appellant.
J. Gregory Walta, Colorado State Public Defender, Shelley Gilman, Deputy State Public Defender, Denver, for defendants-appellees.
PER CURIAM.
This is an appeal by the district attorney on a question of law, section 16-12-102, C.R.S.1973 (now in 1978 Repl. Vol. 8). The defendants were not brought to trial within the six months that followed their arraignment, and an interpretation of the speedy trial provisions, section 18-1-405(1), C.R.S. 1973 (now in 1978 Repl. Vol. 8) and Crim.P. 48 is the sole issue before us.
It is the burden of the prosecution and the trial court to comply with the requirements of both the speedy trial statute and rule. People v. Colantonio, 196 Colo. 242, 583 P.2d 919 (1978); People v. Lopez, 41 Colo. App. 206, 587 P.2d 792 (1978). The defendants did not waive their right to a speedy trial and their motion to dismiss was properly granted. Harrington v. District Court, 192 Colo. 351, 559 P.2d 225 (1977); Tasset v. Yeager, 195 Colo. 190, 576 P.2d 558 (1978).
Accordingly, we affirm.